Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s election without traverse of the species of all 6 sequences and DNA, is acknowledged. After further consideration, the species requirements have been withdrawn. 

	Claims 48-62 are pending and are under consideration.

The specification is objected to for failing to comply with the sequence requirements.  Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings (see multiple figures, e.g. Figure 1). Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d) (see multiple pages, e.g. page 89).  Due to the multiple, sequence compliance issues, Applicant should review the entire application to ensure there are no other deficiencies in complying with the sequence requirements.

Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings and other pages of the specification, as necessary, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.


Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 48-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
The teachings of the specification and the claimed invention:
The nature and scope of the claimed invention at issue is a subgenus of nucleic acid molecules or functional equivalents thereof comprising one or more of: a sequence encoding the heavy chain CDR1 sequence of SEQ ID NO: 209, and/or a sequence encoding the heavy chain CDR2 sequence of SEQ ID NO: 213, and/or a sequence encoding the heavy chain CDR3 sequence of SEQ ID NO: 217, and/or a sequence encoding the light chain CDR I sequence of SEQ ID NO: 221, and/or a sequence encoding the light chain CDR2 sequence of SEQ ID NO: 225, and/or a sequence encoding the light chain CDR3 sequence of SEQ ID NO: 229. Accordingly, the nucleic acid or functional equivalent thereof can comprise only one CDR sequence or a combination of less that all 6 CDRs.
The instant specification discloses generating antibodies that bind to a cell surface component and that the sequences given in SEQ ID Nos: 209, 213, 217, 221, 225 and 229 are the 6 CDR sequences of antibody AT14-013 and that the VH and VL sequences of this antibody are given by SEQ ID NOs:233 and 237.  The specification further discloses that the nucleic acid sequences encoding the CDRs of the antibody are given by SEQ ID Nos:241, 245, 249, 253, 257 and 261, while the VH and VL nucleic acid sequences encoding this antibody are given by SEQ ID NOs:265 and 267 (see Figure 1).   
The instant specification has not adequately disclosed nucleic acids encoding just a single CDR or less than all 6 CDRs as instantly claimed because single CDRs can be comprised in more than antibody AT14-013.  For example, the LCDR2 sequence of SEQ ID NO:225 is also present antibody GAH (see alignment), and the specification does not disclose such an antibody or what other antibodies the CDRs in the claims might be a part of.  Furthermore, the specification does not disclose single CDR nucleic acids as encoding an antibody that can bind AML cell surface antigens.
RESULT 1
AAR30157
ID   AAR30157 standard; protein; 7 AA.
XX
AC   AAR30157;
XX
DT   25-MAR-2003  (revised)
DT   06-MAY-1993  (first entry)
XX
DE   MAb GAH variable region of light chain.
XX
KW   Monoclonal antibody; hybridoma; PCR; variable region; constant region;
KW   heavy chain; light chain.
XX
OS   Synthetic.
XX
CC PN   EP520499-A1.
XX
CC PD   30-DEC-1992.
XX
CC PF   26-JUN-1992;   92EP-00110841.
XX
PR   28-JUN-1991;   91JP-00158859.
PR   28-JUN-1991;   91JP-00158860.
PR   28-JUN-1991;   91JP-00158861.
XX
CC PA   (MITU ) MITSUBISHI KASEI CORP.
XX
CC PI   Hosokawa S,  Tagawa T,  Hirakawa Y,  Ito N,  Nagaike K;
XX
DR   WPI; 1993-001328/01.
DR   N-PSDB; AAQ33044.
XX
CC PT   Human monoclonal antibody specific for a cancer cell membrane surface 
CC PT   antigen - prepd. from a hybridoma obtd. by cell fusion between human 
CC PT   lymphocytes derived from cancer patients and mouse myeloma cells.
XX
CC PS   Claim 3; Page 30 + 23; 37pp; English.
XX
CC   The sequence is described is the specification as having 27 bases. A 
CC   human MAb specifically binding to a surface antigen of cancer cell 
CC   membrane comprises variable regions of the heavy and light chains having 
CC   the amino acid sequences of AAR30153-55 and AAR30156-58 respectively, 
CC   encoded by DNA sequences AAQ33040-42 and AAQ33043-45 respectively. The 
CC   antibody is obtained from a hybridoma producing human antibody GAH. 
CC   (Updated on 25-MAR-2003 to correct PN field.)
XX
SQ   Sequence 7 AA;

  Query Match             100.0%;  Score 38;  DB 1;  Length 7;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 WASTRES 7
              |||||||
Db          1 WASTRES 7



State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33; entire document, specifically note Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1).  Through analysis of different methods for humanizing antibodies, Almagro et al. shows that all of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody (entire document, specifically note “Section 4”). 
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular,).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adapts different confirmations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the HV-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFVs are isolated from the library to bind to TNFα (entire document, specifically note Table on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guided phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column,).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse HV-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identify the human heavy chain CDR1 and CDR2 sequences that can function with the mouse HV-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular HV-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guided phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries in, specifically page 834, see “Humanisation of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanisation of the heavy chain”).  Following several rounds of screening, one high binding human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence and with each other demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Further, structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guided phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skill artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skill artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  
Claim Analysis
The instant claims are directed to a nucleic acids that encode a single CDR or combination of CDRs, yet the specification discloses these CDRs are present in a single antibody that binds a cell surface antigen on AML cells.  Here the claims recite a nucleic acid encoding the partial structure of an antibody.

A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding.  The instant specification discloses antibodies with 6 CDRs that AML cells.
As the claims can comprise any other nucleic acids for the other CDRs, but the specification does not disclose which other CDRs can be combined with any one CDR to give nucleic acids encoding antibodies that bind to any other antigen, the specification would not permit a skilled artisan to envision the genus of nucleic acids encoding antibodies.
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genera.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
It is suggested that the rejection could be obviated by amending the claims to be drawn to a nucleic acid encoding an antibody, wherein the antibody binds a cell surface component of AML cells, wherein the antibody comprises a heavy chain CDR1 sequence comprising SEQ ID NO: 209; a heavy chain CDR2 sequence comprising SEQ ID NO: 213; a heavy chain CDR3 sequence comprising SEQ ID NO: 217; a light chain CDR1 sequence comprising SEQ ID NO: 221; a light chain CDR2 sequence comprising SEQ ID NO: 225; and a light chain CDR3 sequence comprising SEQ ID NO: 229.


Claims 30-46 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for using a nucleic acid encoding an antibody, wherein the antibody binds a cell surface component of AML cells, wherein the antibody comprises a heavy chain CDR1 sequence comprising SEQ ID NO: 209; a heavy chain CDR2 sequence comprising SEQ ID NO: 213; a heavy chain CDR3 sequence comprising SEQ ID NO: 217; a light chain CDR1 sequence comprising SEQ ID NO: 221; a light chain CDR2 sequence comprising SEQ ID NO: 225; and a light chain CDR3 sequence comprising SEQ ID NO: 229, does not reasonably provide enablement for using the full scope of the nucleic acids such as a nucleic acid encoding a heavy chain CDR1 comprising the sequence of SEQ ID NO:209.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
MPEP § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not be sufficient to enable the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The claims are described supra.
While the specification discloses generating antibodies that bind to a cell surface component and that the sequences given in SEQ ID Nos: 209, 213, 217, 221, 225 and 229 are the 6 CDR sequences of antibody AT14-013 and that the VH and VL sequences of this antibody are given by SEQ ID NOs:233 and 237 (see Figure 1), the specification does not provide any specific, non-general guidance as to how to use the genus of nucleic acids as claimed such a nucleic acid that encodes one CDR. Notably, the claimed nucleic acids need not encode an antibody or any other protein with any function and one of skill in the art would be subject to undue experimentation to use the full scope of the claimed nucleic acids.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33; entire document, specifically note Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1,).  Through analysis of different methods for humanizing antibodies, Almagro et al. shows that all of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody (entire document, specifically note “Section 4”). 
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular,).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrate that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
These findings show that a skill artisan cannot predict that a single CDR or less than all 6 CDRs in an antibody structure will have any function, and generally all 6 CDRs in an antibody structure are needed for antigen binding, so one of skill in the art would be subject to undue experimentation to identify uses for the full scope of the claimed nucleic acids. Notably, a nucleic acid encoding one CDR would result in expression of a small peptide without any disclosed function, and as the claims encompass each CDR individually and in combinations that include combinations where an antibody is not encoded, one of skill in the art would need to identify uses for a multitude of nucleic acids, which would require undue experimentation.
It is well established fact in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable domains of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA 1982 Vol. 79: page 1979-1983). Rudikoff et al teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. It is unlikely that antibodies that do not contain all of the 6 CDRs of the parent monoclonal antibody in their proper context of heavy and light chain variable domains, respectively, would retain the epitope-binding function of the parent antibody. 
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify uses for the claimed nucleic acids. 
In conclusion, upon careful and full consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.
It is suggested that the rejection could be obviated by amending the claims to be drawn to a nucleic acid encoding an antibody, wherein the antibody binds a cell surface component of AML cells, wherein the antibody comprises a heavy chain CDR1 sequence comprising SEQ ID NO: 209; a heavy chain CDR2 sequence comprising SEQ ID NO: 213; a heavy chain CDR3 sequence comprising SEQ ID NO: 217; a light chain CDR1 sequence comprising SEQ ID NO: 221; a light chain CDR2 sequence comprising SEQ ID NO: 225; and a light chain CDR3 sequence comprising SEQ ID NO: 229.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 48-51, 53 and 56-62 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Sleeman et al (US 2010/0166768 A1).
With respect to the claims, Sleeman et al teach a nucleic acid that comprises the sequence of SEQ ID NO:257 (TGGGCATCTACCCGGGAATCC) and is 90% identical to SEQ ID NO:269 (see alignment).

RESULT 4
US-12-637-942-95
; Sequence 95, Application US/12637942
; Publication No. US20100166768A1
; GENERAL INFORMATION
;  APPLICANT: SLEEMAN, Mark W.
;  APPLICANT:MARTIN, Joel H.
;  APPLICANT:HUANG, Tammy T.
;  APPLICANT:MACDONALD, Douglas
;  TITLE OF INVENTION: High Affinity Human Antibodies to PCSK9
;  FILE REFERENCE: 7000A
;  CURRENT APPLICATION NUMBER: US/12/637,942
;  CURRENT FILING DATE: 2009-12-15
;  PRIOR APPLICATION NUMBER: 61/261,776
;  PRIOR FILING DATE: 2009-11-17
;  PRIOR APPLICATION NUMBER: 61/249,135
;  PRIOR FILING DATE: 2009-10-06
;  PRIOR APPLICATION NUMBER: 61/218,136
;  PRIOR FILING DATE: 2009-06-18
;  PRIOR APPLICATION NUMBER: 61/168,753
;  PRIOR FILING DATE: 2009-04-13
;  PRIOR APPLICATION NUMBER: 61/210,566
;  PRIOR FILING DATE: 2009-03-18
;  PRIOR APPLICATION NUMBER: 61/122,482
;  PRIOR FILING DATE: 2008-12-15
;  NUMBER OF SEQ ID NOS: 763
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 95
;  LENGTH: 339
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-12-637-942-95

  Query Match             91.0%;  Score 308.6;  DB 36;  Length 339;
  Best Local Similarity   94.4%;  
  Matches  320;  Conservative    0;  Mismatches   19;  Indels    0;  Gaps    0;

Qy          1 GACATCGTGATGACCCAGTCTCCAGACTCCCTGGCTGTGTCTCTGGGCGAGAGGGCCACC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GACATCGTGATGACCCAGTCTCCAGACTCCCTGGCTGTGTCTCTGGGCGAGAGGGCCACC 60

Qy         61 ATCGCCTGCAAGTCCAGCCAGACTATTTTACAAAGGTCCAACCATTTGAACTACTTAGCT 120
              |||  ||||||||||||||||| | ||||| | ||||||||| ||  ||||| |||||||
Db         61 ATCAACTGCAAGTCCAGCCAGAGTGTTTTATACAGGTCCAACAATAGGAACTTCTTAGCT 120

Qy        121 TGGTACCAGCAGAAACCAGGACAGCCTCCTAAAGTGCTCATTTATTGGGCATCTACCCGG 180
              ||||||||||||||||||||||||||||||||  |||||||||| |||||||||||||||
Db        121 TGGTACCAGCAGAAACCAGGACAGCCTCCTAAGCTGCTCATTTACTGGGCATCTACCCGG 180

Qy        181 GAATCCGGGGTCCCTGACCGATTCAGTGGCAGCGGGTCTGGGACAGATTTCACTCTCACC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GAATCCGGGGTCCCTGACCGATTCAGTGGCAGCGGGTCTGGGACAGATTTCACTCTCACC 240

Qy        241 ATCAACAGCCTGCAGGCTGAGGATGTGGCAGTTTATTACTGTCACCAATATTATACTACT 300
              |||| ||||||||||||||| ||||||||||||||||||||||| |||||||||||||||
Db        241 ATCAGCAGCCTGCAGGCTGAAGATGTGGCAGTTTATTACTGTCAACAATATTATACTACT 300

Qy        301 CCGCAGACTTTTGGCCAGGGGACCAAGGTGGAGATCAAA 339
              ||| | ||||||||||||||||||||| |||||||||||
Db        301 CCGTACACTTTTGGCCAGGGGACCAAGCTGGAGATCAAA 339


Sleeman et al teach that the nucleic acid can be DNA that is indistinguishable from cDNA and that the DNA can be in a vector (see pages 3 and 8). Sleeman et al teach the nucleic acids in compositions such as aqueous compositions that comprise water (pharmaceutically acceptable carrier) that are indistinguishable from the claimed compositions as the claimed compositions only comprise the DNA or vector and the carrier (see pages 3-5).

Therefore, the methods and products of Sleeman et al are deemed to anticipate the instant claims absent a showing otherwise.   
Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 48-53 and 55-62 are rejected under 35 U.S.C. 103 as being unpatentable over Sleeman et al (US 2010/0166768 A1) and Du et al (US 2011/0262474 A1).
With respect to the claims, Sleeman et al teach a nucleic acid that comprises the sequence of SEQ ID NO:257 (TGGGCATCTACCCGGGAATCC) and is 90% identical to SEQ ID NO:269 (see alignment).

RESULT 4
US-12-637-942-95
; Sequence 95, Application US/12637942
; Publication No. US20100166768A1
; GENERAL INFORMATION
;  APPLICANT: SLEEMAN, Mark W.
;  APPLICANT:MARTIN, Joel H.
;  APPLICANT:HUANG, Tammy T.
;  APPLICANT:MACDONALD, Douglas
;  TITLE OF INVENTION: High Affinity Human Antibodies to PCSK9
;  FILE REFERENCE: 7000A
;  CURRENT APPLICATION NUMBER: US/12/637,942
;  CURRENT FILING DATE: 2009-12-15
;  PRIOR APPLICATION NUMBER: 61/261,776
;  PRIOR FILING DATE: 2009-11-17
;  PRIOR APPLICATION NUMBER: 61/249,135
;  PRIOR FILING DATE: 2009-10-06
;  PRIOR APPLICATION NUMBER: 61/218,136
;  PRIOR FILING DATE: 2009-06-18
;  PRIOR APPLICATION NUMBER: 61/168,753
;  PRIOR FILING DATE: 2009-04-13
;  PRIOR APPLICATION NUMBER: 61/210,566
;  PRIOR FILING DATE: 2009-03-18
;  PRIOR APPLICATION NUMBER: 61/122,482
;  PRIOR FILING DATE: 2008-12-15
;  NUMBER OF SEQ ID NOS: 763
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 95
;  LENGTH: 339
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-12-637-942-95

  Query Match             91.0%;  Score 308.6;  DB 36;  Length 339;
  Best Local Similarity   94.4%;  
  Matches  320;  Conservative    0;  Mismatches   19;  Indels    0;  Gaps    0;

Qy          1 GACATCGTGATGACCCAGTCTCCAGACTCCCTGGCTGTGTCTCTGGGCGAGAGGGCCACC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GACATCGTGATGACCCAGTCTCCAGACTCCCTGGCTGTGTCTCTGGGCGAGAGGGCCACC 60

Qy         61 ATCGCCTGCAAGTCCAGCCAGACTATTTTACAAAGGTCCAACCATTTGAACTACTTAGCT 120
              |||  ||||||||||||||||| | ||||| | ||||||||| ||  ||||| |||||||
Db         61 ATCAACTGCAAGTCCAGCCAGAGTGTTTTATACAGGTCCAACAATAGGAACTTCTTAGCT 120

Qy        121 TGGTACCAGCAGAAACCAGGACAGCCTCCTAAAGTGCTCATTTATTGGGCATCTACCCGG 180
              ||||||||||||||||||||||||||||||||  |||||||||| |||||||||||||||
Db        121 TGGTACCAGCAGAAACCAGGACAGCCTCCTAAGCTGCTCATTTACTGGGCATCTACCCGG 180

Qy        181 GAATCCGGGGTCCCTGACCGATTCAGTGGCAGCGGGTCTGGGACAGATTTCACTCTCACC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GAATCCGGGGTCCCTGACCGATTCAGTGGCAGCGGGTCTGGGACAGATTTCACTCTCACC 240

Qy        241 ATCAACAGCCTGCAGGCTGAGGATGTGGCAGTTTATTACTGTCACCAATATTATACTACT 300
              |||| ||||||||||||||| ||||||||||||||||||||||| |||||||||||||||
Db        241 ATCAGCAGCCTGCAGGCTGAAGATGTGGCAGTTTATTACTGTCAACAATATTATACTACT 300

Qy        301 CCGCAGACTTTTGGCCAGGGGACCAAGGTGGAGATCAAA 339
              ||| | ||||||||||||||||||||| |||||||||||
Db        301 CCGTACACTTTTGGCCAGGGGACCAAGCTGGAGATCAAA 339


Sleeman et al teach that the nucleic acid can be DNA that is indistinguishable from cDNA and that the DNA can be in a vector (see pages 3 and 8). Sleeman et al teach the nucleic acids in compositions such as aqueous compositions that comprise water (pharmaceutically acceptable carrier) that are indistinguishable from the claimed compositions as the claimed compositions only comprise the DNA or vector and the carrier (see pages 3-5).
Sleeman does not teach codon-optimization or a lentivral vector.
Du et al teach that nucleic acids can be codon-optimized for expression and putting nucleic acids in lentirvial vectors (see para 398-488 and 730).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the nucleic acid of Sleeman to codon-optimize it for expression in non-human systems and place in lentiviral vector because the prior art recognized that these engineering techniques commonly occurred in DNA engineering and protein expression optimization.  In this case, there were advantages to codon-optimization to ensue better expression of the protein and in using lentiviral vectors as advantageous gene delivery vehicles (see Du, para 404). 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is 571-272-9935.  The examiner can normally be reached Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu, can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully,
Brad Duffy
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
August 27, 2022